Title: Thomas Barclay to the American Peace Commissioners, 10 Apr. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen
            
            

              Madrid

              10th.April 1786.
            
          


          The Day before yesterday Mr Carmichael received Letters from
            Algiers from Mr Lamb, dated the 29th. of last Month, and from Mr Randal the 26th. (which I think a wrong Date) with a Postscript from
            onboard a Vessel in the Bay of Alicant of the 1st. Inst.
            after a Passage of 26. [. . .]. He cannot come on shore without a Permission from Court
            to shorten his Quarantine, which Mr Carmichael has applied for, & probably Mr.
            Randal will soon be at Paris.
          Though Mr. Carmichael will write to you
            on this Subject and though I have no Information from Africa, but what I derive from
            him. I think it a Part of my Duty to give you the Outlines of what Intelligence I can
            collect though it should prove a work of Supererogation.
          Mr Lamb’s Letter is short & obscure nor do I understand the
            whole of it. However he says “no Peace can be made until Congress grant a larger Sum to
            pay for it, & that he will return to Spain to wait for [. . .].” Mr. Randal says the Dey of Algiers has refused to treat with
              Mr. Lamb without assigning any Reason for it. It does not
            appear by either Letter that Mr. Lamb has had any Audience
            of the Dey of Algiers: but I shall think it very strange if he returns to Europe without
            knowing on what Terms a Treaty may be made. And I find that to be the Case unless I have
            your Directions to the contrary I shall hold myself justifiable at the Expence of some
            Time & Money to attain this knowledge.
          The Removal of the Court, the Compliance with necessary forms
            & the Intervention of the Holy Week (during some Days of which I need not
            pretend to set forward) has detained me some Time longer than I expected, but the Delay
            can be of no Consequence, as the Count de Florida Blanca was so condescending as to
            apprize the Spanish Consul at Morocco of my being thus far on the Way, Indeed the
            Attention shewn here to the Business in which I am engaged far surpassed my warmest
            Expectations. It will give me great Pleasure to receive a Letter from you. If an
            Opportunity to Cadiz should offer please to put it under Cover to Messrs Lynon & Bellew of that Place who will take Care of
            it.
          I am with great Respect & Esteem / Gentlemen,
            &c.


          
            (signed) Thos
                Barclay
          
          
            I wish what I / put in Cypher may be / tolerably correct, not
              having / Time to examine it.
          
        